Citation Nr: 0819449	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with major 
depression for the period from October 14, 1976 through March 
30, 1997.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  Prior to this rating decision, in 
July 2003, the RO granted service connection for PTSD, with a 
100 percent evaluation assigned as of March 31, 1997.  In the 
appealed June 2005 rating decision, the RO assigned an 
earlier effective date of October 14, 1976 for the initial 
grant of service connection for PTSD with major depression, 
as well as a 30 percent evaluation for the entire period 
prior to March 31, 1997.  Because the current 100 percent 
evaluation represents the maximum available under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000), only the prior 30 
percent evaluation is at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's PTSD with major depression resulted in no more 
than definite social and industrial impairment during the 
period from October 14, 1976 through March 30, 1997, with 
significant symptomatology in terms of affect and objective 
manifestations notably absent.


CONCLUSION OF LAW

The criteria an initial evaluation in excess of 30 percent 
for PTSD with major depression for the period from October 
14, 1976 through March 30, 1997 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
terms of the initial claim of service connection for PTSD in 
March 2002, along with a PTSD questionnaire.  As this letter 
was issued prior to the appealed rating decision, this case 
raises no procedural concerns in view of the Mayfield line of 
decisions.  In this regard, the Board notes that the question 
of whether a further VCAA letter for such a "downstream" 
issue as an initial evaluation claim is required was 
addressed by the VA Office of General Counsel in VAOPGCPREC 
8-2003 (Dec. 22, 2003).  In this precedent opinion, the VA 
General Counsel held that, in such circumstances, a Statement 
of the Case was required in cases involving a "downstream" 
issue, but 38 U.S.C.A. § 5103(a) did not require separate 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.  Here, the matter 
on appeal was appropriately addressed in an April 2006 
Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
not specifically notified of these considerations prior to 
the appealed rating decision.  His February 2004 claim and 
August 2005 Notice of Disagreement, however, contain detailed 
assertions that an earlier effective date for the current 100 
percent evaluation was warranted, indicating that he has 
actual knowledge of the matters addressed in Dingess.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim).  As 
such, any deficiencies in pre-adjudicatory Dingess 
notification are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, including Social Security 
Administration records, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
was afforded comprehensive VA examinations in conjunction 
with his initial claim of service connection for PTSD.  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

On November 7, 1996, during the period of time at issue in 
this case, the applicable criteria for evaluating PTSD were 
substantially revised.

Under the prior version of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), effective through November 6, 1996, a 30 percent 
disability evaluation contemplated situations where PTSD 
causes definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms that result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

The meaning of "definite" has been subject to several 
precedent decisions.  The Court, in Hood v. Brown, 4 Vet. 
App. 301 (1993), stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons and bases for its decision.  38 U.S.C.A. § 
7104(d)(1).  Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA 
Office of General Counsel concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by this interpretation.  
38 U.S.C.A. § 7104(c).

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent disability evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment. 

A 100 percent disability evaluation was assigned in 
circumstances including where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrable inability to obtain or retain employment. The 
Court has held that the latter criteria presented three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective only 
from November 7, 1996, PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

The Board has reviewed the veteran's claims file and is aware 
that there is voluminous evidence of record.  Most of this 
evidence, however, dates from the period beginning on March 
31, 1997, during which time the 100 percent evaluation has 
been effectuated.  Despite the more than 20-year-long period 
time at question in this appeal, the pertinent evidence of 
record from that period is quite limited and is centered on 
Axis I diagnoses other than PTSD.  

A VA treatment record from January 1976 contains a diagnosis 
of anxiety; the veteran was described as "[v]ery anxious," 
but no other commentary was provided.  Anxiety was also noted 
in a May 1976 VA treatment record, again without further 
information.

A VA examination report from March 1977 contains a diagnosis 
of psychoneurotic depression that was "moderate."  During 
the examination, the veteran reported that he was nervous, 
depressed, and felt out of place.  He stated that when he was 
not feeling depressed, he would try to find a job.  He also 
noted that his marriage was "okay."  However, he indicated 
that "[t]he army messed him all up."  He had an expression 
on his face "as if something tasted bad" and was obviously 
very bitter.  Also, he felt that he had worked very hard all 
his life but that nothing had turned out for him.  He 
attributed a great deal of this to "the fact" that he was 
drafted against his will and not given a job related to his 
activities.  He was noted to be moderately depressed, with at 
least average intelligence and no psychotic material.  No 
Global Assessment of Functioning (GAF) score was rendered.

Two VA medical records from November 1996 indicate treatment 
for depression, but with no GAF score or any other opinion as 
to the severity of the disorder indicated.  

Based on the above evidence, the Board finds no basis for 
concluding that the veteran's psychiatric symptomatology 
during the time period from October 14, 1976 through March 
30, 1997 resulted in more than definite social and industrial 
impairment.  The only commentary as to severity, from the 
March 1977 VA examination, indicates a moderate disability 
picture that is consistent with the term "definite" as 
defined in VAOPGCPREC 9-93.  Moreover, in terms of affect, 
social and industrial impairment, and objective 
manifestations, this evidence reflects none of the symptoms 
listed in the current criteria for a 50 percent evaluation 
under Diagnostic Code 9411, bearing in mind that those 
criteria apply only as of November 7, 1996.

Finally, the veteran has submitted no evidence showing that 
his service-connected PTSD with major depression markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned 30 percent 
evaluation during the time period from October 14, 1976 
through March 30, 1997, and there is also no indication that 
this disorder necessitated frequent, or indeed any, periods 
of hospitalization during this period.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the aforementioned evidence does not support an 
initial evaluation in excess of 30 percent for PTSD with 
major depression for the period from October 14, 1976 through 
March 30, 1997, and the claim for that benefit must be 
denied.  38 C.F.R. § 4.7.




ORDER

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD with major depression for the period 
from October 14, 1976 through March 30, 1997 is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


